Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Detailed Action
	This office action is a response to applicant’s information disclosure statements submitted October 29, 2021.  This application is a national stage application of PCT/GB2017/051554, filed May 31, 2017, which claims benefit of foreign application GB1609602.6, filed June 1, 2016.
Claims 44-46 and 50-54 are pending in this application.
Claims 44-46 and 50-54 as amended are examined on the merits herein.

Reasons for Allowance
The information disclosure statements submitted October 29, 2021, and the references cited therein, have been fully considered and are not seen to be the basis for any new grounds of rejection against the claims as previously allowed.  Specifically, while the cited references, for example US pre-grant publication 2020/0181189 or US patent 9321798, disclose aminoacyl-phosphate (ProTide) derivatives of nucleoside analog drugs, they do not disclose the specific ProTide derivative of 8-
While US pre-grant publication 2021/0171566 and unpublished application 17/492301 do disclose the specific compound 8-chloroadenosine as a nucleoside analog to be modified, these references are not prior art either because they are not published of have a publication and effective filing date later than the effective filing date of the present application.
Accordingly, the application remains in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 


/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/4/2021